DETAILED ACTION


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on January 27, 2022.

The application has been amended as follows (additions are underlined and deletions are : 


1. 	(Currently Amended) A porous material comprising: 
an aggregate containing SiC particles as particle bodies; and 
a binding material that binds said aggregate together in a state where pores are formed, 
wherein said porous material contains 0.1 to 10.0 mass% of an MgO component, 0.5 to 25.0 mass% of an Al2O3 component, and 22.6 to 45.0 mass% of an SiO2 component with respect to a mass of said porous material as a whole, 
said porous material further contains Sr which is determined as 0.01 to 5.5 mass% of SrO when measured by inductively coupled plasma emission spectroscopy and expressed in terms of SrO, 

Na is determined as 0.08 mass% or less of Na2O when measured by inductively coupled plasma emission spectroscopy and expressed in terms of Na2O, and 
K is determined as less than 0.01 mass% of K2O when measured by inductively coupled plasma emission spectroscopy and expressed in terms of K2O, and 
wherein an average value for an angle at which an edge of said binding material in a cross-section of said porous material rises with respect to a direction tangent to the edge at a measurement position at which curvature is locally a maximum is greater than 0 degrees and less than or equal to 25 degrees, said cross-section of said porous material being photographed at a magnification of 1500 times with a scanning electron microscope, said edge of said binding material being a boundary line between said binding material and a pore, an interface between a particle of said aggregate, said binding material and a pore being defined as a three-phase interface, said measurement position being a position which has a maximum curvature on said edge of said binding material between one three-phase interface with one particle of said aggregate and another three-phase interface with another particle of said aggregate, said average value being obtained from 10 measured values at 10 measurement positions.

8. (Currently Amended) The porous material according to claim [[7]] 1, wherein said aggregate further contains oxide films that are formed on surfaces of said particle bodies.

27. 	(Currently Amended) A method of producing a porous material, comprising: 
a) obtaining a compact by molding a mixture of an aggregate raw material containing SiC particles as particle bodies, a raw material of binding material, and a pore forming material; and 
b) obtaining a porous material by firing said compact, said porous material being a fired compact, 
wherein said porous material contains 0.1 to 10.0 mass% of an MgO component, 0.5 to 25.0 mass% of an Al2O3 component, and 22.6 to 45.0 mass% of an SiO2 component with respect to a mass of said porous material as a whole, 
said porous material further contains Sr which is determined as 0.01 to 5.5 mass% of SrO when measured by inductively coupled plasma emission spectroscopy and expressed in terms of SrO, 
said porous material further contains Na or K as an alkali metal component, 
Na is determined as 0.08 mass% or less of Na2O when measured by inductively coupled plasma emission spectroscopy and expressed in terms of Na2O, and 
K is determined as less than 0.01 mass% of K2O when measured by inductively coupled plasma emission spectroscopy and expressed in terms of K2O, and 
wherein an average value for an angle at which an edge of said binding material in a cross-section of said porous material rises with respect to a direction tangent to the edge at a measurement position at which curvature is locally a maximum is greater than 0 degrees and less than or equal to 25 degrees, said cross-section of said porous material being photographed at a magnification of 1500 times with a scanning electron microscope, said edge of said binding material being a boundary line between said binding material and a pore, an interface between a particle of said aggregate, said binding material and a pore being defined as a three-phase interface, said measurement position being a position which has a maximum curvature on said edge of said binding material between one three-phase interface with one particle of said aggregate and another three-phase interface with another particle of said aggregate, said average value being obtained from 10 measured values at 10 measurement positions.

Claims 7 and 13 are cancelled. 


Election/Restrictions: Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 27 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
In view of the above Examiner's Amendment and Rejoinder, claims 1, 3-5, 8-14, and 27 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a porous ceramic comprising silicon carbide aggregate particles held together with a binding material, a honeycomb structure comprising the porous ceramic, and a method of making the claimed porous ceramic.  Defining features of the claimed ceramic are its binding material composition and the manner that it binds to the aggregate particles. In particular, the recited combination of oxide ceramics, which form cordierite, with the inclusion of a strontium component and a small quantity of sodium and/or potassium allows the binding material to form a large contact area with the aggregate particles that results in the smooth bonds described in the claims, thereby increasing the strength of the material, as a whole.  The incorporated amendments find support in the original claims and throughout the instant specification.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784